DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
3.	Claims 1-13 are objected to for the following informalities:
The claims above recite the term “an at least one” (claims 1, 4, 5, 8, 9, 11 and 12); however, the above term is required to be corrected as -- at least one --.    
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-16 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a system.

Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein the determining of the current psychological status includes determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status is a new current-psychological status if the at least one index after the update has satisfied one requirement of the plurality of requirements, the one requirement corresponding to the other one psychological status in the higher rank.
— 	Considering claim 5, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein the determining of the current psychological status includes determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status is a new current-psychological status if the at least one index after the update has satisfied one requirement of the plurality of requirements, the one requirement corresponding to the current psychological status.
— 	Considering claim 11, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein the determining of the current psychological status includes determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status is a new current-psychological status if the at least one index after the update has satisfied one requirement of the plurality of requirements, the one requirement corresponding to the other one psychological status in the higher rank.
— 	Considering claim 12, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein the determining of the current psychological status includes determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status is a new current-psychological status if the at least one index after the update has satisfied one requirement of the plurality of requirements, the one requirement corresponding to the current psychological status.
— 	Considering claim 14, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein the determining of the current psychological status includes determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status is a new current-psychological status if the at least one index after the update has satisfied one requirement of the plurality of requirements, the one requirement corresponding to the other one psychological status in the higher rank. 
— 	Considering claim 15, the following claimed limitations recite an abstract idea: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination, wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the acquisition, and wherein the determining of the current psychological status includes determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status is a new current-psychological status if the at least one index after the update has satisfied one requirement of the plurality of requirements, the one requirement corresponding to the current psychological status.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a processing device with a processor and a storage unit; a computer; a non-transitory tangible recording medium storing computer executable program, etc., which are utilized to facilitate the recited functions or steps with respect to: acquiring information; calculating/updating an index (an index of action/reaction by a target); determining a psychological status; storing the psychological status, etc.   
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. 
additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. collecting information regarding a user(s); analyzing the collected information according to one or more algorithms; generating one or more results; storing the generated result(s), etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is further worth to note that the practice of utilizing the conventional computer technology to determine, based on information collected regarding a user (e.g. explicit and/or implicit data regarding the user), the psychological status of the user, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2008/0201206; US 2008/0263092; US 6,904,408).
significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-4, 6-10, 13, and 16). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-10 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	The preamble of each of claims 1 and 5 recites, “[an] information processing device”; and wherein each of the claims further recites, “the at least one processor implements an information processing method” (see lines 6-7 of each of claims 1 and 5).
	Thus, it is unclear whether the claimed invention, as claimed per claims 1-10, is directed to a device or a method. Consequently, claims 1-10 are indefinite.   
a storage unit configured to store an at least one program that can be executed by the at least one processor”.
	However, given the context of the term “can be” as recited above, it is unclear whether the limitation is part of the claimed invention, or whether the invention is capable of performing the recited limitation. Thus, claims 1-10 are ambiguous.  
(c)	Moreover, claim 3 recites, “a still another one psychological status that is in a rank lower than the rank of the current psychological status to be stored in the storage unit and that has satisfied a corresponding one requirement of the plurality of requirements is the new current-psychological status if the at least one index after the update has been prevented from satisfying another one requirement of the plurality of requirements, the other one requirement
corresponding to the current psychological status ”; and claim 7 recites, “a still another one psychological status in a rank lower than the rank of the current psychological status to be stored in the storage unit is the new current psychological status if the at least one index after the update has been prevented from satisfying another one requirement of the plurality of requirements, the other one requirement corresponding to the still another one psychological status in the lower rank” 
	However, it is unclear what functional limitation(s) is encompassed per the above limitation. For instance, it is unclear what is implied with respect to “a still another one psychological status . . . in a rank lower than the rank of the current psychological status to be stored. . .”. 
(d)	It is further unclear, per claims 3 and 4, what is implied, regarding the update being prevented from satisfying “another one requirement of the plurality of requirements, the other one requirement corresponding to the current psychological status”  
another one requirement of the plurality of requirements, the other one requirement  corresponding to the still another one psychological status in the lower rank”.
Accordingly, at least for the reasons above, each of claims 3, 4, 7 and 8 is further ambiguous.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 2, 5, 6 and 11-16 are rejected under 35 U.S.C.103 as being unpatentable over Pokorney 2008/0201206 in view of Berry 2008/0263092.
Pokorney teaches the following claimed limitations: an  information processing device, comprising: at least one processor; and a storage unit configured to store an at least one program that can be executed by the at least one processor, wherein, when the at least one processor executes the at least one program, the at least one processor implements an information processing method ([0065] to [0067]: e.g. a system that processes data, wherein the system comprises at least one server that communicates with a client over a communication network. Thus, the system comprises at least one computing device that incorporates a processor and a storage unit; and wherein the processor executes program stored on the storage unit) including: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination into the storage unit ([0061], [0068], [0082]: e.g. the system gathers information about a user—i.e. a target—who is interacting with a website. The information being gathered includes: the pages the user navigates, mouse clicks, menu selections, etc., and thereby the system calculates, based on weights assigned to the actions that the user is performing, one or more scores that indicate the user’s psychological portrait or representation. Accordingly, the system already calculates at least one index of one of actions and reactions by the user/target on a basis of the target information; and thereby it determines the current psychological status of the target on the basis of the at least one index after the calculation. The system further stores the above result since the user’s psychological portrait is used for marketing purposes, etc.), wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of e.g. the system considers a plurality of psychological statuses when determining the user’s current psychological status. The system also stores data, such as a table [see TABLE C1], that defines requirements as applied to the plurality of psychological statuses; and wherein, based on the user’s interaction, the user moves from one psychological status to another [i.e. a psychological statuses that shift in a stepwise manner]. Furthermore, based on interaction data evaluated from the user, the system adjusts—such as increases or decreases—the score value being assigned to at least one psychological status; and therefore, the calculation of the index already includes updating the at least one index on the basis of the target information after the acquisition). 
Although Pokorney does not explicitly describe that determining of the current psychological status includes, “determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status . . .  the other one psychological status in the higher rank”, Pokorney already describes that the system analyzes the user’s interactions to determine one or more psychological statuses that are relevant to the user, wherein the system also updates the score or weight associated with each psychological status based on the interaction (e.g. the score calculated with respect to decision making; the score calculated with respect to motivation, etc.); and wherein the system further stores the result in the database or table, which indicates the user’s newly determined current psychological statues ([0098], [0099], [0123] to [0125]). 
Berry discloses a system that determines the psychological profile of a user based on the evaluation of inputs received from the user; wherein the system determines the user profile by ranking a plurality of psychological characteristics that characterize the user’s actions or conduct ([0022] to [0024]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pokorney in view of Berry; for example, by incorporating an algorithm that arranges numerical values in a descending order, so that each psychological status in the table is arranged in a descending order based on its score (e.g. ranking the psychological statuses, so that the one with the highest weight will be listed first in the table, etc.), in order to help an authorized entity (e.g. marketing administrator, etc.) to easily recognize the user’s dominant psychological sate, so that products and/or services can be adapted to effectively influence the user. 
Regarding claim 2, the modified system above teaches the claimed limitations as discussed with respect to claim 1. 
The modified system of Pokorney further teaches, wherein the determining of the current psychological status includes determining that the other one psychological status in the rank higher than the rank of the current psychological status to be stored in the storage unit is the new current-psychological status if the at least one index after the update has satisfied the one requirement that corresponds to the other one  psychological status in the higher rank ([0098], [0099], [0123] to [0125]: e.g. as already discussed above per claim 1, the system determines—based on the user’s interactions—one or more psychological statuses that are relevant to the user. For instance, the score related to an independent decision maker [the psychological status] is incremented when it satisfies one or more requirement [0099]; and thereby the system determines that the user is psychologically an independent decision maker. Furthermore, given the modification applied, the above psychological status will have a higher rank than another psychological statues, such as a psychological that indicates motivation), has satisfied a series of requirements of the plurality of requirements, the series of requirements corresponding to a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses being in ranks lower than the rank of the other one psychological   status in the higher rank ([0092] to [0094], [0099]: e.g. each of the one or more psychological statuses are already associated with one or more corresponding requirements. For instance, an independent decision making status is determined, for example, (i) when the user searches for a specific item with multiple terms, (ii)  checking the detailed specification of the model, etc. Accordingly, when the psychological status, such as an independent decision making, satisfies the corresponding series of requirements, the score is incremented; and thereby it is ranked first based on the modification above. This further indicates that a series of psychological statuses [motivation, information presentation] will have ranks lower than the one psychological status in the higher rank).   
Regarding claim 5, Pokorney teaches the following claimed limitations: an information processing device, comprising: at least one processor; and a storage unit configured to store an at least one program that can be executed by the at least one processor, wherein, when the at least one processor executes the at least one program, the at least one processor implements an information processing method ([0065] to [0067]: e.g. a system that processes data, wherein the system comprises at least one server that communicates with a client over a communication network. Thus, the system comprises at least one computing device that incorporates a processor and a storage unit; and wherein the processor executes program stored on the storage unit) including: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination into the storage unit ([0061], [0068], [0082]: e.g. the system gathers information about a user—i.e. a target—who is interacting with a website. The information being gathered includes: the pages the user navigates, mouse clicks, menu selections, etc., and thereby the system calculates, based on weights assigned to the actions that the user is performing, one or more scores that indicate the user’s psychological portrait or representation. Accordingly, the system already calculates at least one index of one of actions and reactions by the user/target on a basis of the target information; and thereby it determines the current psychological status of the target on the basis of the at least one index after the calculation. The system further stores the above result since the user’s psychological portrait is used for marketing purposes, etc.), wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the  acquisition ([0087], [0088], [0098], [0099]: e.g. the system considers a plurality of psychological statuses when determining the user’s current psychological status. The system also stores data, such as a table [see TABLE C1], that defines requirements as applied to the plurality of psychological statuses; and wherein, based on the user’s interaction, the user moves from one psychological status to another [i.e. a psychological statuses that shift in a stepwise manner]. Furthermore, based on interaction data evaluated from the user, the system adjusts—such as increases or decreases—the score value being assigned to at least one psychological status; and therefore, the calculation of the index already includes updating the at least one index on the basis of the target information after the acquisition).
Pokorney does not explicitly describe that determining of the current psychological status includes, “determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status . . .  the current psychological status”; however, Pokorney already describes that the system analyzes the user’s interactions to determine one or more psychological statuses that are relevant to the user, wherein the system also updates the score or weight associated with each psychological status based on the interaction (e.g. the score calculated with respect to decision making; the score calculated with respect to motivation, etc.); and wherein the system further stores the result in the database or table, which indicates the user’s newly determined current psychological statues ([0098], [0099], [0123] to [0125]). 
In addition, Berry discloses a system that determines the psychological profile of a user based on the evaluation of inputs received from the user; wherein the system determines the user profile by ranking a plurality of psychological characteristics that characterize the user’s actions or conduct ([0022] to [0024]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pokorney in view of Berry; for example, by incorporating an algorithm that arranges numerical values in a descending order, so that each psychological status e.g. ranking the psychological statuses, so that the one with the highest weight will be listed first in the table, etc.), in order to help an authorized entity (e.g. marketing administrator, etc.) to easily recognize the user’s dominant psychological sate, so that products and/or services can be adapted to effectively influence the user. 
Regarding claim 6, the modified system above teaches the claimed limitations as discussed with respect to claim 5. 
The modified system of Pokorney further teaches, wherein the determining of the current psychological status includes determining that the other one psychological status in the rank higher than the rank of the current psychological status to be stored in the storage unit is the new current-psychological status if the at least one index after the update has satisfied the one requirement that corresponds to the current psychological status ([0098], [0099], [0123] to [0125]: e.g. as already discussed above per claim 5, the system determines—based on the user’s interactions—one or more psychological statuses that are relevant to the user. For instance, the score related to an independent decision maker [the psychological status] is incremented when it satisfies one or more requirement [0099]; and thereby the system determines that the user is psychologically an independent decision maker. Furthermore, given the modification applied, the above psychological status will have a higher rank than another psychological statues, such as a psychological that indicates motivation), and has satisfied a series of requirements of the plurality of requirements, the series of requirements corresponding to a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses being in ranks lower than the rank of the current psychological status ([0092] to [0094], [0099]: e.g. each of the one or more psychological statuses are already associated with one or more corresponding requirements. For instance, an independent decision making status is determined, for example, (i) when the user searches for a specific item with multiple terms, (ii)  checking the detailed specification of the model, etc. Accordingly, when the psychological status, such as an independent decision making, satisfies the corresponding series of requirements, the score is incremented; and thereby it is ranked first based on the modification above. This further indicates that a series of psychological statuses [motivation, information presentation] will have ranks lower than the current psychological status).
Regarding claim 11, Pokorney teaches the following claimed limitations: an information processing method to be executed by an at least one computer ([0065] to [0067]: e.g. a computer system that processes information), the information processing method comprising: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination into a storage unit ([0061], [0068], [0082]: e.g. the system gathers information about a user—i.e. a target—who is interacting with a website. The information being gathered includes: the pages the user navigates, mouse clicks, menu selections, etc., and thereby the system calculates, based on weights assigned to the actions that the user is performing, one or more scores that indicate the user’s psychological portrait or representation. Accordingly, the system already calculates at least one index of one of actions and reactions by the user/target on a basis of the target information; and thereby it determines the current psychological status of the target on the basis of the at least one index after the calculation. The system further stores the above result since the user’s psychological portrait is used for marketing purposes, etc.), wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a e.g. the system considers a plurality of psychological statuses when determining the user’s current psychological status. The system also stores data, such as a table [see TABLE C1], that defines requirements as applied to the plurality of psychological statuses; and wherein, based on the user’s interaction, the user moves from one psychological status to another [i.e. a psychological statuses that shift in a stepwise manner]. Furthermore, based on interaction data evaluated from the user, the system adjusts—such as increases or decreases—the score value being assigned to at least one psychological status; and therefore, the calculation of the index already includes updating the at least one index on the basis of the target information after the acquisition).
Pokorne does not explicitly describe that determining of the current psychological status includes, “determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status . . .  the other one psychological status in the higher rank”; however, Pokorne already describes that the system analyzes the user’s interactions to determine one or more psychological statuses that are relevant to the user, wherein the system also updates the score or weight associated with each psychological status based on the interaction (e.g. the score calculated with respect to decision making; the score calculated with respect to motivation, etc.); and wherein the system further stores the result in the database or table, which indicates the user’s newly determined current psychological statues ([0098], [0099], [0123] to [0125]). 
Berry discloses a system that determines the psychological profile of a user based on the evaluation of inputs received from the user; wherein the system determines the user profile by ranking a plurality of psychological characteristics that characterize the user’s actions or conduct ([0022] to [0024]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pokorne in view of Berry; for example, by incorporating an algorithm that arranges numerical values in a descending order, so that each psychological status in the table is arranged in a descending order based on its score (e.g. ranking the psychological statuses, so that the one with the highest weight will be listed first in the table, etc.), in order to help an authorized entity (e.g. marketing administrator, etc.) to easily recognize the user’s dominant psychological sate, so that products and/or services can be adapted to effectively influence the user. 
Regarding claim 12, Pokorney teaches the following claimed limitations: an information processing method to be executed by at least one computer ([0065] to [0067]: e.g. a computer system that processes information), the information processing method comprising: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination into a storage unit ([0061], [0068], [0082]: e.g. the system gathers information about a user—i.e. a target—who is interacting with a website. The information being gathered includes: the pages the user navigates, mouse clicks, menu selections, etc., and thereby the system calculates, based on weights assigned to the actions that the user is performing, one or more scores that indicate the user’s psychological portrait or representation. Accordingly, the system already calculates at least one index of one of actions and reactions by the user/target on a basis of the target information; and thereby it determines the current psychological status of the target on the basis of the at least one index after the calculation. The system further stores the above result since the user’s psychological portrait is used for marketing purposes, etc.), wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the acquisition ([0087], [0088], [0098], [0099]: e.g. the system considers a plurality of psychological statuses when determining the user’s current psychological status. The system also stores data, such as a table [see TABLE C1], that defines requirements as applied to the plurality of psychological statuses; and wherein, based on the user’s interaction, the user moves from one psychological status to another [i.e. a psychological statuses that shift in a stepwise manner]. Furthermore, based on interaction data evaluated from the user, the system adjusts—such as increases or decreases—the score value being assigned to at least one psychological status; and therefore, the calculation of the index already includes updating the at least one index on the basis of the target information after the acquisition), 
Pokorney does not explicitly describe that determining of the current psychological status includes, “determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status . . .  the current psychological status”; however, Pokorney already describes that the system analyzes the user’s interactions to determine one or more psychological e.g. the score calculated with respect to decision making; the score calculated with respect to motivation, etc.); and wherein the system further stores the result in the database or table, which indicates the user’s newly determined current psychological statues ([0098], [0099], [0123] to [0125]). 
In addition, Berry discloses a system that determines the psychological profile of a user based on the evaluation of inputs received from the user; wherein the system determines the user profile by ranking a plurality of psychological characteristics that characterize the user’s actions or conduct ([0022] to [0024]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pokorney in view of Berry; for example, by incorporating an algorithm that arranges numerical values in a descending order, so that each psychological status in the table is arranged in a descending order based on its score (e.g. ranking the psychological statuses, so that the one with the highest weight will be listed first in the table, etc.), in order to help an authorized entity (e.g. marketing administrator, etc.) to easily recognize the user’s dominant psychological sate, so that products and/or services can be adapted to effectively influence the user. 
Regarding claim 13, the modified system above teaches the claimed limitations as discussed with respect to claim 12. 
The modified system of Pokorney further teaches, wherein the determining of the current psychological status includes determining that the other one psychological status in the rank higher than the rank of the current psychological status to be stored in  e.g. as already discussed above per claim 12, the system determines—based on the user’s interactions—one or more psychological statuses that are relevant to the user. For instance, the score related to an independent decision maker [the psychological status] is incremented when it satisfies one or more requirement [0099]; and thereby the system determines that the user is psychologically an independent decision maker. Furthermore, given the modification applied, the above psychological status will have a higher rank than another psychological statues, such as a psychological that indicates motivation), and has satisfied a series of requirements of the plurality of requirements, the series of requirements corresponding to a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses being in ranks lower than the rank of the current psychological status ([0092] to [0094], [0099]: e.g. each of the one or more psychological statuses are already associated with one or more corresponding requirements. For instance, an independent decision making status is determined, for example, (i) when the user searches for a specific item with multiple terms, (ii)  checking the detailed specification of the model, etc. Accordingly, when the psychological status, such as an independent decision making, satisfies the corresponding series of requirements, the score is incremented; and thereby it is ranked first based on the modification above. This further indicates that a series of psychological statuses [motivation, information presentation] will have ranks lower than the current psychological status).
Regarding claim 14, Pokorney teaches the following claimed limitations: a non-transitory tangible recording medium that stores an at least one program for causing an at least one computer to implement an information processing method ([0065] to [0067]: e.g. a computer system that processes information), the information processing method comprising: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination into a storage unit ([0061], [0068], [0082]: e.g. the system gathers information about a user—i.e. a target—who is interacting with a website. The information being gathered includes: the pages the user navigates, mouse clicks, menu selections, etc., and thereby the system calculates, based on weights assigned to the actions that the user is performing, one or more scores that indicate the user’s psychological portrait or representation. Accordingly, the system already calculates at least one index of one of actions and reactions by the user/target on a basis of the target information; and thereby it determines the current psychological status of the target on the basis of the at least one index after the calculation. The system further stores the above result since the user’s psychological portrait is used for marketing purposes, etc.), wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of requirements corresponding to the plurality of psychological statuses are defined, wherein the plurality of requirements are each a requirement to be satisfied by the at least one index, wherein the calculating of the at least one index includes updating the at least one index on the basis of the target information after the acquisition ([0087], [0088], [0098], [0099]: e.g. the system considers a plurality of psychological statuses when determining the user’s current psychological status. The system also stores data, such as a table [see TABLE C1], that defines requirements as applied to the plurality of psychological statuses; and wherein, based on the user’s interaction, the user moves from one psychological status to another [i.e. a psychological statuses that shift in a stepwise manner]. Furthermore, based on interaction data evaluated from the user, the system adjusts—such as increases or decreases—the score value being assigned to at least one psychological status; and therefore, the calculation of the index already includes updating the at least one index on the basis of the target information after the acquisition). 
Pokorne does not explicitly describe that determining of the current psychological status includes, “determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status . . .  the other one psychological status in the higher rank”; however, Pokorne already describes that the system analyzes the user’s interactions to determine one or more psychological statuses that are relevant to the user, wherein the system also updates the score or weight associated with each psychological status based on the interaction (e.g. the score calculated with respect to decision making; the score calculated with respect to motivation, etc.); and wherein the system further stores the result in the database or table, which indicates the user’s newly determined current psychological statues ([0098], [0099], [0123] to [0125]). 
In addition, Berry discloses a system that determines the psychological profile of a user based on the evaluation of inputs received from the user; wherein the system determines the user profile by ranking a plurality of psychological characteristics that characterize the user’s actions or conduct ([0022] to [0024]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pokorne in view of Berry; for example, by incorporating an algorithm that arranges numerical values in a descending order, so that each psychological status e.g. ranking the psychological statuses, so that the one with the highest weight will be listed first in the table, etc.), in order to help an authorized entity (e.g. marketing administrator, etc.) to easily recognize the user’s dominant psychological sate, so that products and/or services can be adapted to effectively influence the user. 
Regarding claim 15, Pokorney teaches the following claimed limitations: a non-transitory tangible recording medium that stores an at least one program for causing an at least one computer to implement an information processing method ([0065] to [0067]: e.g. a computer system that processes information), the information processing method comprising: acquiring target information about a target; calculating an at least one index of one of actions and reactions by the target on a basis of the target information after the acquisition; determining a current psychological status of the target on a basis of the at least one index after the calculation; and storing the current psychological status after the determination into a storage unit ([0061], [0068], [0082]: e.g. the system gathers information about a user—i.e. a target—who is interacting with a website. The information being gathered includes: the pages the user navigates, mouse clicks, menu selections, etc., and thereby the system calculates, based on weights assigned to the actions that the user is performing, one or more scores that indicate the user’s psychological portrait or representation. Accordingly, the system already calculates at least one index of one of actions and reactions by the user/target on a basis of the target information; and thereby it determines the current psychological status of the target on the basis of the at least one index after the calculation. The system further stores the above result since the user’s psychological portrait is used for marketing purposes, etc.), wherein the current psychological status is one of a plurality of psychological statuses that shift in a stepwise manner, wherein a plurality of e.g. the system considers a plurality of psychological statuses when determining the user’s current psychological status. The system also stores data, such as a table [see TABLE C1], that defines requirements as applied to the plurality of psychological statuses; and wherein, based on the user’s interaction, the user moves from one psychological status to another [i.e. a psychological statuses that shift in a stepwise manner]. Furthermore, based on interaction data evaluated from the user, the system adjusts—such as increases or decreases—the score value being assigned to at least one psychological status; and therefore, the calculation of the index already includes updating the at least one index on the basis of the target information after the acquisition).
Pokorne does not explicitly describe that determining of the current psychological status includes, “determining that, of the plurality of psychological statuses, another one psychological status in a rank higher than a rank of the current psychological status . . .  the current psychological status”; however, Pokorne already describes that the system analyzes the user’s interactions to determine one or more psychological statuses that are relevant to the user, wherein the system also updates the score or weight associated with each psychological status based on the interaction (e.g. the score calculated with respect to decision making; the score calculated with respect to motivation, etc.); and wherein the system further stores the result in the database or table, which indicates the user’s newly determined current psychological statues ([0098], [0099], [0123] to [0125]). 
Berry discloses a system that determines the psychological profile of a user based on the evaluation of inputs received from the user; wherein the system determines the user profile by ranking a plurality of psychological characteristics that characterize the user’s actions or conduct ([0022] to [0024]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Pokorne in view of Berry; for example, by incorporating an algorithm that arranges numerical values in a descending order, so that each psychological status in the table is arranged in a descending order based on its score (e.g. ranking the psychological statuses, so that the one with the highest weight will be listed first in the table, etc.), in order to help an authorized entity (e.g. marketing administrator, etc.) to easily recognize the user’s dominant psychological sate, so that products and/or services can be adapted to effectively influence the user. 
Regarding claim 16, the modified system above teaches the claimed limitations as discussed with respect to claim 15. 
The modified system above further teaches, wherein the determining of the current psychological status includes determining that the other one psychological status in the rank higher than the rank of the current psychological status to be stored in the storage unit is the new current-psychological status if the at least one index after the update has satisfied the one requirement that corresponds to the other one  psychological status in the higher rank ([0098], [0099], [0123] to [0125]: e.g. as already discussed above per claim 15, the system determines—based on the user’s interactions—one or more psychological statuses that are relevant to the user. For instance, the score related to an independent decision maker [the psychological status] is incremented when it satisfies one or more requirement [0099]; and thereby the system determines that the user is psychologically an independent decision maker.. Furthermore, given the modification applied, the above psychological status will have a higher rank than another psychological statues, such as a psychological that indicates motivation), has satisfied a series of requirements of the plurality of requirements, the series of requirements corresponding to a series of psychological statuses of the plurality of psychological statuses, the series of psychological statuses being in ranks lower than the rank of the other one psychological   status in the higher rank ([0092] to [0094], [0099]: e.g. each of the one or more psychological statuses are already associated with one or more corresponding requirements. For instance, an independent decision making status is determined, for example, (i) when the user searches for a specific item with multiple terms, (ii)  checking the detailed specification of the model, etc. Accordingly, when the psychological status, such as an independent decision making, satisfies the corresponding series of requirements, the score is incremented; and thereby it is ranked first based on the modification above. This further indicates that a series of psychological statuses [motivation, information presentation] will have ranks lower than the current psychological status).   
●	Considering each claim as a whole, the prior art does not teach or suggest the invention as currently claimed according to each of claims 3, 4 and 7-10.  






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715